EXHIBIT 10(a)(4)
 
CHANGE OF CONTROL AGREEMENT


This CHANGE OF CONTROL AGREEMENT (the "AGREEMENT") is made and entered into as
of January 1, 2007, by, between and among ANGELO DE CARO of Sands Point, New
York ("CHAIRMAN"), PATRIOT NATIONAL BANK, a national banking association with
headquarters located in Stamford, Connecticut ("BANK"), and PATRIOT NATIONAL
BANCORP, INC., the parent bank holding company of the Bank ("BANCORP").


W I T N E S S E T H


WHEREAS, it is contemplated that from time to time one or more entities may
consider the possibility of acquiring Bancorp or Bank or that a Change of
Control (as hereinafter defined) may otherwise occur, with or without the
approval of the Board of Directors of Bancorp or the Board of Directors of Bank;
and


WHEREAS, the Boards of Directors of Bancorp and Bank have determined that it is
in the best interests of Bancorp and its securityholders to provide incentive to
Chairman to remain as Chairman of the Board and CEO of Bancorp and Chairman of
the Board of the Bank (the "Positions") during any period prior to or during a
possible Change of Control of Bancorp or the Bank and for a period of up to six
months following a Change of Control of Bancorp or the Bank, with the continued
dedication and objectivity of Chairman, notwithstanding the possibility, threat
or occurrence of a Change of Control; and


WHEREAS, the Parties (as hereinafter defined) desire to enter into this
Agreement to reflect the terms and conditions contained herein;


NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter described and for other good and valuable consideration the receipt
and sufficiency of which is hereby acknowledged, the Parties hereto hereby agree
as follows:


1. DEFINED TERMS. The terms defined below shall have the following meanings for
purposes of this Agreement:


(a) "AGREEMENT" means this Change of Control Agreement, as amended, restated,
supplemented or modified from time to time and together with any exhibits or
attachments hereto.


(b)  "CAUSE" shall mean (i) the continued failure by Chairman substantially to
perform his duties in the Positions (other than any such failure resulting from
his incapacity due to physical or mental illness) or (ii) the engaging by
Chairman in conduct which is materially injurious to Bancorp or Bank, monetarily
or otherwise, in either case as determined by the Board of Directors of Bancorp
or Bank.


--------------------------------------------------------------------------------


(c) "CHANGE OF CONTROL" means:


(i) a change in control of the direction and administration of Bancorp's
business of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A (or any successor rule or regulation)
promulgated under the Exchange Act, whether or not Bank or Bancorp is then
subject to such reporting requirements;


(ii) any person (as such term is used in Sections 14(d) and 14(d)(2) of the
Exchange Act but excluding any employee benefit plan of Bancorp or Bank), other
than (x) Angelo De Caro and his family members or family trusts, or (y) any
trustee or other fiduciary holding securities under an employee benefit plan of
Bancorp or Bank, by merger or otherwise, is or becomes the "beneficial owner"
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Bancorp representing 25% or more of the combined voting power of
Bancorp's outstanding securities then entitled ordinarily (and apart from rights
accruing under special circumstances) to vote for the election of directors;


(iii) the Bancorp shall complete a sale of all or substantially all of the
assets of Bancorp;


(iv) the Bank shall complete a sale of all or substantially all of the assets of
Bank;


(v) the Board of Directors of Bancorp shall approve any merger, consolidation or
like business combination or reorganization of Bancorp, the consummation of
which results in the occurrence of any event described in clause (ii) above;


(vi) the Board of Directors of Bank shall approve any merger, consolidation or
like business combination or reorganization of Bank, the consummation of which
results in someone other than Bancorp owning the Bank or its successor;


(vii) the Board of Directors of Bancorp determines that any person (as such term
is used in Sections 14(d) and 14(d)(2) of the Exchange Act but excluding any
employee benefit plan of Bancorp), other than Angelo De Caro and his family
members or family trusts, directly or indirectly exercises a controlling
influence over the management or policies of Bancorp; or


(viii) the Board of Directors of Bank determines that any person (as such term
is used in Sections 14(d) and 14(d)(2) of the Exchange Act but excluding any
employee benefit plan of Bank), other than Bancorp or Angelo De Caro and his
family members or family trusts, directly or indirectly exercises a controlling
influence over the management or policies of Bank;


PROVIDED, HOWEVER, that (i) the filing of a Form 13D or G by any person or (ii)
any event mandated or directed by a regulatory body having jurisdiction over
Bancorp's or Bank's operations, shall not of itself be deemed a Change of
Control.

2

--------------------------------------------------------------------------------


(d) "CHANGE OF CONTROL PAYMENTS" has the meaning set forth in Section 2 of this
Agreement.


(e) "DISABILITY" means any physical or mental condition that (i) would qualify
Chairman for a disability benefit under any long-term disability plan maintained
by Bank and applicable to such Chairman, or (ii) renders Chairman unable to
perform substantially his obligations in the Positions for the reasonably
foreseeable future (not less than ninety (90) days), as determined by the Board
of Directors of Bank after considering competent medical evidence.


(f) "EXCHANGE ACT" means the Securities Exchange Act of 1934, as amended.


(g) "INTERNAL REVENUE CODE" means the Internal Revenue Code of 1986, as amended.


(h) "PARTY" or "PARTIES" means, individually or collectively, Chairman, Bancorp
and/or Bank.


(i) "PATRIOT" means, collectively, Bancorp and Bank.


2. CHANGE OF CONTROL PAYMENT.


(a) If there is a Change of Control, (i) during any time Chairman is in the
Positions, or (ii) within six (6) months following the date Chairman is no
longer in the Positions, other than for Cause or by reason of Chairman's death
or Disability, then Chairman shall be entitled to receive a payment (the "CHANGE
OF CONTROL PAYMENT") in consideration of services previously rendered to
Patriot. The Change of Control Payment shall be made as a lump sum cash payment
equal to the greater of (A) 2.5 times Chairman's annual base salary (calculated
as of the date of the Change of Control or, in the case of Section 2(a)(ii),
calculated as of the date of prior termination), or (B) 2.5 times Chairman's
total compensation, including salary and any cash incentive compensation, from
Patriot for services rendered for the last full calendar year immediately
preceding the Change of Control. The Change of Control Payment shall be paid in
full within 15 days following the date of the Change of Control; PROVIDED,
HOWEVER, that such payment may be deferred for such period (not to exceed six
months) following the date of the Change of Control if Bancorp or the Bank
requests that Chairman continue to provide services to it. If Chairman
voluntarily terminates his service to Bancorp or Bank prior to the date (not
more than six months following the date of the Change of Control) specified by
Bancorp or Bank, Chairman shall forfeit his right to receive the Change of
Control Payment. The Change of Control Payment shall not be reduced by any other
compensation which Chairman may receive from Bancorp or Bank or from other
employment with another employer. In addition, and notwithstanding the
foregoing, in the event Chairman gives Bancorp or Bank notice that Chairman is
voluntarily resigning or otherwise leaving the Positions and thereafter a Change
of Control occurs, Chairman shall have no right to receive the Change of Control
Payment.


(b) All payments made pursuant to this Agreement will be subject to withholding
of applicable income and employment taxes.

3

--------------------------------------------------------------------------------


(c) If, after a Change of Control, Chairman prevails in any action to enforce
this Agreement, then Bancorp or Bank shall be obligated to reimburse Chairman
for all reasonable fees and expenses, including reasonable attorneys' fees of
counsel chosen by Chairman in his sole discretion.


(d) Notwithstanding any other provision of this Agreement or of any other
agreement, understanding or compensation plan, Bank shall not be obligated to
pay any amounts which violate restrictions imposed, or which may in the future
be imposed, on such payments by Bank pursuant to Section 18(k)(1) of the Federal
Deposit Insurance Act, or any regulations or orders which are or may be
promulgated thereunder; nor shall any payments be made which would constitute an
"unsafe or unsound banking practice" pursuant to 12 U.C.C. Section 18(b).


(e) Notwithstanding any other provision hereof, in the event that any payment or
benefit received or to be received by Chairman in connection with a Change of
Control would not be deductible (in whole or part) as a result of Section 280G
of the Internal Revenue Code, by Patriot, an affiliate or other person making
such payment or providing such benefit, the Change of Control Payment shall be
reduced until no portion is not deductible, or the Change of Control Payment is
reduced to zero. For purposes of this limitation, (i) no portion of the Change
of Control Payment the receipt or enjoyment of which Chairman shall have
effectively waived in writing prior to the date of payment of the Change of
Control Payment shall be taken into account; (ii) no portion of the Change of
Control Payment shall be taken into account which in the opinion of tax counsel
selected by Patriot's independent auditors and acceptable to Chairman does not
constitute a "parachute payment" within the meaning of Section 280G(b)(2) of the
Internal Revenue Code; (iii) the Change of Control Payment shall be reduced only
to the extent necessary so that such payment shall constitute reasonable
compensation for services actually rendered within the meaning of Section
280G(b)(4) of the Internal Revenue Code or are otherwise not subject to
disallowance as deductions, in the opinion of the tax counsel referred to in
clause (ii); and (iv) the value of any non cash benefit or any deferred payment
or benefit included in the Change of Control Payment shall be determined by
Patriot's independent auditors, in accordance with the principles of Sections
280G(d)(3) and (4) of the Internal Revenue Code. In the event that Patriot's
independent auditors cannot or decline to act as aforesaid, their duties may be
discharged by such other independent professional firm as the Board of Directors
of Bancorp may determine.


3. TERM. This Agreement shall terminate on the earliest of: (i) immediately,
upon Chairman's voluntary resignation or otherwise leaving the Positions for
Cause, death or Disability, (ii) six months following Chairman's voluntary
resignation or otherwise leaving the Positions, other than for Cause, death or
Disability, or (iii) six months following receipt by Chairman of the Change of
Control Payment.


4. ASSIGNMENT. This Agreement will be binding on and will inure to the benefit
of the Parties hereto and their respective successors, permitted assigns and
legal representatives. Without otherwise limiting the foregoing, "Bancorp" or
"Bank" as used herein shall refer to any successor institution whether by
merger, consolidation, acquisition or otherwise.

4

--------------------------------------------------------------------------------


5. NON-COMPETITION AGREEMENT. If Chairman receives the Change of Control
Payment, Chairman absolutely and unconditionally agrees with Bancorp and Bank
that, for a period of six (6) months from the date of receipt of the Change of
Control Payment, Chairman will not, anywhere in the Restricted Area (as defined
below), either directly or indirectly, solely or jointly with any person or
persons (a "COMPETITOR"), as an employee, consultant or advisor (whether or not
engaged in business for profit), or as an individual proprietor, partner,
shareholder (provided that ownership of less than 5% of the voting power shall
be permitted), director, officer, joint venturer, investor (provided that such
investment will not be a violation if it is limited to less than 5% of the
ownership of such entity), lender or in any other capacity, compete with the
business of Bancorp or the Bank as conducted or proposed to be conducted as of
the date of the Change of Control. As used herein, "RESTRICTED AREA" shall be
Fairfield and New Haven Counties, Connecticut; Westchester, Nassau and Suffolk
Counties, New York and Manhattan, New York, and any town or branch in which the
Bank has an office as of the time of the Change of Control.


6. ENTIRE AGREEMENT; NO WAIVER. This Agreement contains the entire agreement
between the Parties with respect to the subject matter herein and may not be
modified or amended except by a written instrument signed by the Parties.
Neither the failure to insist upon strict performance of any of the terms,
covenants or conditions of this Agreement, nor the acceptance of monies due
hereunder with knowledge of a breach of this Agreement, shall be deemed a waiver
of any rights or remedies that either Party may have or a waiver of any
subsequent breach or default in any of such agreements, terms, covenants and
conditions.


7. FURTHER INSTRUMENTS. Each of the Parties agrees to execute all further
instruments and documents and to take all further action as the other Party may
reasonably request in order to effectuate the terms and purposes of this
Agreement.


8. MODIFICATION AND SEVERABILITY. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be deemed modified to the
extent necessary to make it enforceable under applicable law. If any such
provision is not enforceable as set forth in the preceding sentence, the
unenforceability of such provision shall not affect the other provisions of this
Agreement, but this Agreement shall be construed as if such unenforceable
provision had never been contained herein.


9. GOVERNING LAW. It is the intention of the Parties that the internal
substantive laws, and not the laws of conflicts, of the State of Connecticut
should govern the enforceability and validity of this Agreement, the
construction of its terms and the interpretation of the rights and duties of the
Parties.


10. JURY WAIVER. The Parties, and any principals for whom they are agents, waive
the right to a trial by jury in any action arising between the Parties or their
principals under this Agreement, whether such actions are claims in contract,
tort, statute, or otherwise, or made by claim, counterclaim, third-party claim
or otherwise.

5

--------------------------------------------------------------------------------


11. NOTICES. All notices, requests, consents, instructions, approvals and other
communications required or permitted hereunder shall be validly given, if in
writing and delivered personally, or sent by registered or certified mail or
nationally recognized air courier service, postage prepaid at the address listed
above or at such other address as such Party may specify by written notice to
each other Party. Each such notice, request, consent, instruction, approval and
other communication shall for all purposes of this Agreement be treated as being
effective or having been given when delivered, if delivered personally, or, if
sent by mail, at the earlier of its actual receipt or three (3) days after the
same has been deposited in a regularly maintained receptacle for the deposit of
United States mail, addressed and postage prepaid as aforesaid, and if by air
courier, one (1) day after the same has been deposited with such air courier.


12. HEADINGS. The titles and headings of the various sections and paragraphs in
this Agreement are intended solely for convenience of reference and are not
intended for any other purpose whatsoever, or to explain, modify or place any
construction upon or on any of the provisions of this Agreement.


13. INTERPRETATION. This Agreement shall be construed as a whole according to
its fair meaning. It shall not be construed strictly for or against either
Party. Unless the context indicates otherwise, the term "or" shall be deemed to
include the term "and" and the singular or plural number shall be deemed to
include the other.


14. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but which collectively will constitute
one and the same instrument.




[Signature page follows]


6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.


PATRIOT NATIONAL BANCORP, INC.






By:
/s/ John A. Geoghegan
John A. Geoghegan
Chair of Compensation Committee






PATRIOT NATIONAL BANK






By:
/s/ John A. Geoghegan
John A. Geoghegan
Chair of Compensation Committee




CHAIRMAN




/s/ Angelo De Caro
Angelo De Caro








7

--------------------------------------------------------------------------------


 